JULIAN E. BAILES, Judge Pro Tem.
This is a companion case to that of Servi-Clean Industries, Inc. v. Tonti Management Corporation, La.App., 294 So.2d 580 No. 529 on the docket of this court. These two cases were consolidated for trial and the judgment rendered by the trial court herein was identical to that rendered on the original petition of Servi-Clean Industries, Inc. in No. 5929.
However, the plaintiff herein was not involved in the petition in intervention in the class action filed in No. 5929 by Ser-vi-Clean Industries, Inc.
The trial court, ex proprio motu, sustained a peremptory exception of no right of action and dismissed plaintiff’s action at its costs.
For the reasons assigned in the companion case of Servi-Clean Industries, Inc. v. Tonti Management Corporation, No. 5929, there is judgment herein in favor of Pinkerton’s, Inc., plaintiff-appellant, and against Tonti Management Corporation, defendant-appellee, in the sum of $1,072.00, together with legal interest thereon from date of judicial demand until paid, and for all court costs incurred in the district court and on appeal.
Reversed and rendered.